PER CURIAM.
Appellant seeks expedited review of the judgment of the lower court finding him in violation of his probation and sentencing him to serve time in county jail. The lower court concluded that when appellant unilaterally, and without permission, quit the in-patient residential drug treatment facility he had selected in order to meet the requirements of his probation, he committed a violation of two different conditions of his probation order. We cannot say, as a matter of law, that appellant’s action was not a willful and substantial violation and, accordingly, we affirm. Fla.R.App.P. 9.315(a).
AFFIRMED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.